t c memo united_states tax_court roblene inc petitioner v commissioner of internal revenue respondent docket no 21576-95r filed date paul m thielking for petitioner lawrence h ackerman judith m picken and gregory j stull for respondent memorandum opinion hamblen judge this is an action for a declaratory_judgment regarding the gualification of petitioner's employee_stock_ownership_plan and trust on date respondent issued a final revocation letter to petitioner stating that the roblene inc employee_stock_ownership_plan the esop failed to meet the requirements of sec_401 for the plan years beginning after date and that its related trust the trust was not tax exempt under sec_501 for trust years ending with or within the affected plan years respondent also revoked the prior determination_letter to petitioner dated date the issue for decision is whether the esop violated the gualification reguirements of sec_401 in operation preventing its related trust from being exempt from income_tax under sec_501 because amounts contributed to the trust and allocated to the accounts of the esop's participants exceeded the sec_415 limitations for the limitation years that ended date through date ‘unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we note that petitioner alleged in its second amended petition that respondent issued the final revocation letter after the expiration of the applicable statute_of_limitations we further note that petitioner abandoned this claim as petitioner does not address this issue in its brief or in its reply brief moreover the present action now before this court is a declaratory_judgment action concerning the qualification of petitioner's esop this action does not involve the imposition or collection of tax there is no applicable statute_of_limitations with regard to the issuance of revocation of gualification letters as they do not involve the imposition of tax sec_6501 provides continued we hold that the commissions paid to robert and charlene peers as independent contractors are not includable in participant's_compensation for purposes of the sec_415 limitations furthermore we hold that the elective salary deferrals are employer contributions and as such are not included in participant's_compensation for sec_415 limitation purposes consequently we hold that the esop failed to meet the requirements of sec_401 for the plan years beginning after date and that the related trust is not a qualified_trust under sec_401 for the plan years beginning after date background petitioner is an iowa corporation with its principal_place_of_business located in des moines iowa at the time of the filing of the petition in this case it filed its federal tax returns for the years in issue with the internal_revenue_service center in kansas city missouri petitioner maintains its tax records on the accrual_method of accounting with a fiscal_year ending july as its taxable_year continued a general_rule ---except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period petitioner was incorporated on date and its principal business activity is real_estate sales it is the employer and plan_administrator with respect to the esop a defined_contribution_plan petitioner established the esop and the trust as of date effective for plan years beginning on and after date the plan years and limitation years of the esop and the trust are the fiscal years ending july petitioner amended and restated the plan document on date effective date on date respondent issued a favorable determination_letter to petitioner stating that the esop as amended and restated was in form gualified under sec_401 and consequently the trust was entitled to tax exempt status under sec_501 this determination_letter applied to plan_year s beginning after date the esop contains a salary_reduction_cash_or_deferred_arrangement feature under which an esop participant is permitted to reduce his cash compensation or to forgo an increase in cash compensation conditioned upon the employer's making a pretax contribution in the same amount to the esop to the participant's account apart from the shares of petitioner's stock issued to robert and charlene peers on date the esop's trust is and has been the sole shareholder of petitioner since its incorporation on date petitioner issued shares of its stock to the trust in payment of the contributions to the trust robert and charlene peers were during the taxable years that ended date through and are the founders and sole officers of petitioner robert peers was and is its president and charlene peers was and is the trustee of the fsop's trust robert and charlene peers also have been the only participants in the esop petitioner reported the following deductions on its u s_corporation income_tax returns forms pension compensation salaries profit--sharing of officers and wages etc plans year line line line dollar_figure dollar_figure dollar_figure big_number big_number big_number the deductions for pension profit-sharing etc plans were reflected as contributions to the trust in the trust's forms 5500-c return report of employee_benefit_plan for each of such years in addition petitioner included the following commissions paid to nonemployees who were treated by petitioner as independent contractors on line other deductions year commissions dollar_figure big_number big_number big_number robert and charlene peers filed joint u s individual income_tax returns their returns reflect the following wages salaries business principal year tips etc income business form 1040-line schedule c schedule c so dollar_figure -- big_number real_estate sales dollar_figure dollar_figure real_estate sales big_number big_number realtor for we note that no w-2 is included in the record to determine the source of the dollar_figure of salaries and wages since petitioner paid dollar_figure in compensation to officers and dollar_figure in salaries and wages for and it would appear that this income is from another employer for a form_w-2 is attached to the tax_return of robert and charlene peers indicating that first realty ltd paid dollar_figure to robert and charlene peers discussion prior to discussing the respective arguments of the parties regarding the qualification of petitioner's esop as exempt from taxation a brief summary of the pertinent statutes is helpful sec_501 provides that a_trust described in sec_401 a is generally exempt from taxation sec_401 discusses the requirements that a_trust must meet in order to constitute a qualified_trust and sets forth certain restrictions that preclude qualification of a_trust sec_401 sets forth the restriction in issue in the instant case sec_401 a provides a_trust shall not constitute a qualified_trust under this section if the plan of which such trust is a part provides for benefits or contributions which exceed the limitations of sec_415 sec_415 provides that a_trust which is part of a pension profit-sharing or stock_bonus_plan shall not constitute a qualified_trust under sec_401 if-- b in the case of a defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitation of subsection c sec_415 provides in general --contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition within the meaning of paragraph to the participant's account such annual_addition is greater than the lesser of-- a dollar_figure or b percent of the participant's_compensation sec_415 a was amended by the tax_reform_act_of_1986 tra publaw_99_514 sec a 100_stat_2420 effective for years beginning after date to read dollar_figure or if greater of the dollar limitation dollar_figure in effect under subsection b a it was further amended to eliminate the parenthetical language effective for years commencing after date see uruguay round agreements act publaw_103_465 108_stat_5005 sec_415 provides that annual_addition means the sum for any year of-- a employer contributions b the lesser of-- the amount of the employee contributions in excess of percent of his compensation or ii one-half of the employee contributions and c forfeitures the dispute in this case focuses on whether amounts contributed to the trust and allocated to the accounts of robert and charlene peers exceeded the sec_415 limitations the parties disagree as to what constitutes participant's_compensation for purposes of sec_415 and as to whether elective salary deferrals constitute employee or employer contributions petitioner asserts that the commissions it paid robert and charlene peers as independent contractors constitute participant's_compensation for purposes of sec_415 petitioner also asserts that the amounts of elective salary deferrals are employee contributions and should be included in participant's_compensation thus petitioner maintains that the limitations of sec_415 have not been exceeded with sec_415 b was amended by the tra sec e 100_stat_2424 for the years beginning after date to include the entire employee contribution in the computation of the annual_addition the result that the esop and trust were qualified during the years at issue petitioner asserts in its brief that the participant's_compensation contributions to the esop and annual_additions are as follows year participant's annual ended compensation contributions additions commissions dollar_figure elective_deferrals _big_number dollar_figure dollar_figure big_number big_number sec_415 limit excess commissions dollar_figure dollar_figure elective_deferrals big_number big_number dollar_figure big_number big_number big_number sec_415 limit excess commissions dollar_figure dollar_figure dollar_figure big_number sec_415 limit excess commissions dollar_figure dollar_figure dollar_figure big_number prior year excess big_number net annual_additions big_number sec_415 limit big_number excess we note that petitioner included only one-half of the elective_deferrals in annual_additions for the year ended date since petitioner asserts the elective_deferrals are employee contributions and not employer contributions we also note that petitioner computed the sec_415 limit for the year ended date based only on the commissions dollar_figure x percent for the year ended date however petitioner based the sec_415 limit on both the commissions and elective_deferrals dollar_figure x percent respondent contends that the commissions petitioner paid to robert and charlene peers did not constitute participant's_compensation for purposes of sec_415 furthermore respondent asserts that elective salary deferrals constitute employer not employee contributions and thus cannot be included in participant's_compensation for purposes of calculating sec_415 limitations consequently respondent contends that the limits of sec_415 were exceeded and the esop and trust were not qualified during the years at issue respondent asserts that the participant's_compensation contributions to the esop year participant's ended compensation contributions commissions charlene peers dollar_figure robert peers elective_deferrals charlene peers dollar_figure dollar_figure robert peers big_number big_number commissions charlene peers dollar_figure robert peers elective_deferrals charlene peers dollar_figure dollar_figure robert peers big_number big_number commissions charlene peers dollar_figure dollar_figure robert peers big_number big_number annual_additions dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number and annual_additions are as follows sec_415 limit bxceess sec_415 limit excess cum excess sec_415 limit excess cum excess commissions charlene peers dollar_figure dollar_figure dollar_figure robert peers big_number big_number big_number big_number sec_145 limit big_number excess big_number cum excess ' this represents the cumulative excess in the trust for both participants see supra note l see supra note we note that respondent included the full amount of elective_deferrals as annual_additions for the year ended date since respondent asserts the elective_deferrals are employer contributions and not employee contributions respondent contends that for the limitation years ended date and the sec_415 limitations were exceeded in the respective amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for each participant i commissions petitioner seeks to include in participant's_compensation the amounts that petitioner paid robert and charlene peers as independent contractors for the years ended date through petitioner's corporate_income_tax returns forms for the years that ended date through indicate that the compensation paid to the officers for each year was zero dollars these returns also indicate that during the same period the salaries and wages paid to employees for each year was zero dollars with the exception of in which petitioner reported dollar_figure as salaries and wages thus petitioner reported that it did not pay either robert or charlene peers any compensation_for their services as officers of petitioner and that petitioner paid only dollar_figure as salaries and wages for the years at issue rather than treating the remuneration of robert and charlene peers as compensation paid to officers or as salaries and wages paid to employees petitioner treated payments to the peerses as commissions paid to independent contractors petitioner's corporate_income_tax returns forms for the years at issue indicate that the commissions paid to nonemployees who were treated by petitioner as independent contractors for each year were as follows year commissions dollar_figure big_number big_number big_number we note that petitioner alleged no facts in its petition its amended petition or its second amended petition to challenge the treatment of the amounts as payments to independent contractors which treatment was clearly described in respondent's final revocation letter sec_415 a defines participant's_compensation as the compensation of the participant from the employer for the year petitioner argues that robert and charlene peers' respective compensation was their earned_income as self-employed persons in advancing its argument that the self-employment_income which robert and charlene peers reported on their schedule c constitutes participant's_compensation for purposes of determining the sec_415 limitations of the esop petitioner cites a portion of a pre-erisa regulation in the following manner treatment of a self-employed_individual as an employee for purposes of sec_401 a self-employed_individual who receives earned_income from an employer during a taxable_year of such employer beginning after date shall be considered an employee of such employer for such taxable_year sec_1_401-10 income_tax regs petitioner is correct that for a self-employed_individual participant's_compensation is the participant's earned_income see sec_415 b what petitioner fails to recognize is that a sole_proprietor is considered to be his own employer see howard ef clendenen inc v commissioner tcmemo_1998_318 sec_401 provides that an individual who owns the entire_interest in an unincorporated trade_or_business shall be treated as his own employer furthermore the definition of -- - employer set forth in sec_1_401-10 income_tax regs provides e definition of employer for purposes of sec_401 a sole_proprietor is considered to be his own employer and the partnership is considered to be the employer of each of the partners the peerses received their remuneration as independent contractors petitioner reported the commissions paid to the peerses on its corporate_income_tax returns forms not as line compensation of officers or as line salaries and wages rather petitioner included the commissions on line other deductions likewise the peerses reported the commissions on their schedule c for each of the years at issue as independent contractors and enjoyed the ability to offset that income with deductions unreduced by the percent of adjusted_gross_income offset applicable to miscellaneous deductions on schedule a petitioner paid the peerses as independent contractors the direct consequence of structuring its affairs in this manner is that the remuneration which robert and charlene peers received from the petitioner as independent contractors which they reported on schedule c does not constitute participant's_compensation for purposes of computing the sec_415 limitations for each of the limitation years at issue il hlective deferrals petitioner argues that the amounts of the elective salary deferrals which the participant chose not to receive as cash but rather to have contributed to the esop are employee contributions and are includable in participant's_compensation robert and charlene peers elected salary deferrals for the and taxable years in the respective amounts of at least dollar_figure and dollar_figure sec_402 provides cash or deferred arrangements ---for purposes of this title contributions made by an employer on behalf of an employee to a_trust which is a part of a qualified_cash_or_deferred_arrangement as defined in sec_401 shall not be treated as distributed or made available to the employee nor as contributions made to the trust by the employee merely because the arrangement includes provisions under which the employee has an election whether the contribution will be made to the trust or received by the employee in cash in addition sec_1 d i ’ income_tax regs provides that compensation does not include we note that respondent contends that robert and charlene peers elected dollar_figure in elective salary deferrals for this difference is immaterial to the outcome sec_402 was amended by sec_521 of the unemployment_compensation amendments of publaw_102_318 106_stat_290 the above-qgquoted language is currently found in sec_402 e ‘this provision was renumbered as sec_1 d i income_tax regs effective for years after date see t d 1991_2_cb_310 contributions made by the employer to a plan of deferred_compensation to the extent that before the application of the sec_415 limitations to that plan the contributions are not includible in the gross_income of the employee for the taxable_year in which contributed furthermore sec_1_401_k_-1 income_tax regs provides treatment of elective contributions as employer contributions except as provided in paragraph f of this section dealing with the correction of excess_contributions elective contributions under a gualified cash_or_deferred_arrangement are treated as employer contributions thus for example elective contributions are treated as employer contributions for purposes of sec_401 and sec_401 sec_402 sec_404 sec_409 sec_411 sec_412 sec_415 sec_416 and sec_417 the issue in respect of elective_deferrals has been before this court under substantially identical circumstances see howard ef clendenen inc v commissioner tcmemo_1998_318 steel balls inc v commissioner tcmemo_1995_266 affd per curiam without published opinion 89_f3d_841 8th cir we rejected the same arguments presented herein and concluded that respondent's position was clearly supported by the statute sthe small_business job protection act of publaw_104_ sec a 110_stat_1807 added sec_415 d which includes certain deferrals in participant's_compensation effective for years beginning after date this amendment does not apply to the instant case we note however that the legislative_history makes clear that congress considered the provisions of the then-existing law as requiring the result reached herein and specifically intended to change the law for future years see h rept pincite 1996_3_cb_331 s rept pincite h conf rept pincite 1996_3_cb_741 and regulations we reach the same conclusion herein and hold that the elective_deferrals are employer contributions and not included in participant's_compensation since the elective_deferrals are employer contributions the full amounts of the elective_deferrals are included in annual_additions ’ see sec_415 tilt conclusion we now determine whether the annual_additions on behalf of robert and charlene peers exceed the sec_415 limitations we hold that the commissions paid to robert and charlene peers as independent contractors are not includable in participant's_compensation for purposes of the sec_415 limitations furthermore we hold that the elective salary deferrals are employer contributions and are not included in participant's_compensation for sec_415 limitation purposes the record is not clear as to the exact amounts of salaries and wages paid to robert and charlene peers for the year ended date we for the year ended date no more than one-half of the employee contribution would have been included see sec_415 b supra note the amount deducted by petitioner for salaries and wages dollar_figure for the taxable_year ending date does not match that reported by robert and charlene peers as wages salaries tips etc dollar_figure on their joint individual income_tax returns for their taxable_year ending date while this could be due to the different tax years involved year ending july versus dec respondent in the revocation letter and continued need not make any findings with respect to the exact figures however for regardless of which amount we use the annual_additions allocated to robert and charlene peers during each of the plan years that ended date through date clearly exceed the sec_415 limitations petitioner has not argued or established that any corrective measures were taken to reduce these additions see sec_1 b income_tax regs consequently we hold that the esop failed to meet the requirements of sec_401 for the plan years beginning after date and that the related trust is not a qualified_trust under sec_401 for the plan years beginning after date decision will be entered for respondent 1’ continued in his briefs uses the dollar_figure figure appearing on robert and charlene peers' individual return
